internal_revenue_service number release date index number ---------------- -------------------------------------------------- -------------------------------------- --------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b01 plr-130812-14 date date legend x ------------------------------------------- --------------------------------------- y ------------------------ ------------------------------------------- z ---------------------------- state -------------- date --------------------------- n1 n2 ---------- ---------- dear --------------- this responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_7704 of the internal_revenue_code code facts according to the information submitted x is a limited_partnership organized under the laws of state y is a publicly traded corporation formed in state y is an independent oil_and_gas company engaged in the acquisition exploration and development of natural_gas and oil products y developed midstream operations consisting of gathering and plr-130812-14 transportation system for its natural_gas ngl and oil production and water provision and delivery for hydraulic fracturing operations y conducts its water provision and delivery services through two wholly owned subsidiaries collectively known as z on date x completed an initial_public_offering ipo pursuant to which y contributed its natural_gas gathering and compression assets to x in exchange for limited_partnership interests in x x also received a right of first offer to purchase y’s water-related assets and associated fluids services business x intends to exercise this right z provides fluid delivery handling treatment processing and disposal services to y pursuant to various services agreements z also has the right to provide these services to other oil_and_gas producers these services are rendered in all three phases of the exploration and production of oil_and_gas upstream of the well site at the well site and downstream of the well site as part of its upstream services z uses pumps operated by z personnel to withdraw water from local rivers streams and other sources the water is then transported through a system of above and below ground pipelines water storage facilities including impoundments and above ground tanks and pumping stations for use in hydraulic fracturing fracking fracking stimulates production of natural_gas and oil from dense subsurface rock formations fracking involves the injection of fluids primarily water sand and chemicals under pressure through a cased and cemented wellbore into targeted subsurface formations to fracture the surrounding rock and stimulate production requiring very large volumes of water at the well site z typically installs pipelines and high-speed pumps to connect the applicable impoundment to the wellsite after the infrastructure is in place z supplies water to the well site and stores it in above-ground storage tanks asts with a capacity of n1 to n2 barrels of water personnel of z must be present at the well site during all active fracking operations to ensure equipment is functioning properly and maintain proper flow rates maintaining proper flow rate is essential to the success of the drilling operation because water being removed from above-ground storage tanks may exceed the rate at which water is entering the tanks personnel must monitor hoses and pumps and make adjustments as necessary to ensure that the tanks do not overflow while transferring water at a rate that most efficiently compensates for the asymmetrical flow rates at which the tanks are filled and emptied the provision of high-rate transfer services is specialized and requires skilled employees or contractors to coordinate closely with the fracking contractor and other onsite personnel z utilizing its personnel or by hiring independent contractors also transports stores processes treats and disposes of waste fluids associated with the exploration and production of oil_and_gas through hydraulic fracturing flowback and produced water are picked up by tank trunks and transported to a water treatment or disposal facility plr-130812-14 waste fluids are then processed to allow the resulting water to be discharged back into surface water sources processed to allow the resulting water to be reused in fracking operations or disposed of by injecting the fluids into secure underground formations including salt water disposal wells x and y make the following representations the services provided by z require substantial assets and equipment that are dedicated exclusively to use in the exploration and production of oil_and_gas the services provided by z require personnel with specialized knowledge training and experience the production of oil_and_gas using the hydraulic fracturing process would not be commercially viable without fluid handling services law analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber plr-130812-14 conclusion based solely on the facts submitted and the representations made we conclude that gross_income derived by x from the delivery of water and the collection treatment and transport of flowback produced water and other fluids will constitute qualifying_income for purposes of sec_7704 this ruling is not applicable to any income derived by x from the delivery of water including recycled produced water to affiliates or third parties where x does not also collect and clean recycle or otherwise dispose_of the delivered water after use except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that this letter may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
